DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claim(s) 53-61, 62-63, 66-70, 71-74 in the previous Office Action under this section, 2nd paragraph (pre-AIA ) or subsection (b) (AIA ), for being indefinite is hereby withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62, 66, 71, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0177180 A1 to Kaganov et al. (hereinafter “Kaganov”) (previously of record).
Regarding claim 62, Kaganov discloses (see abstract; Figs. 4A-B , 11A, & 25-27; [0090]-[0097], [0106]-[0110], [0170]-[0176], and [0200]-[0206]) a system (Figs. 25-27) comprising: an anchor (10, Fig. 4A, understood to be the same fastener as shown in Figs. 25-27 as per [0206]) comprising a proximal end (16) and a distal end (14), wherein the distal end is configured to engage  tissue (see [0091]), wherein the anchor comprises a cross pin (16, see Fig. 4A and [0092]/[0097]) and a helical shaft (see Fig. 4A and [0096]), a coaptation assistance device (70, see Fig. 25 and [0200]) comprising a first surface configured to be disposed toward a posterior leaflet when implanted and a second surface, opposed to the first surface, the second surface configured to be disposed toward an anterior leaflet when implanted (as shown in Figs. 26A-27), wherein the anchor is configured to secure the coaptation assistance device to an annulus (see [0204]-[0205] & Figs. 26A-27), an anchor driver (20, Figs. 27 and 4B, including guide component 28, see [0105]-[0111]) comprising a distal housing (guide component 28) and a torque shaft (30), wherein the cross pin of the anchor is configured to fit into a forked end of the torque shaft (see Fig. 4B & 11A and [0097]), wherein the anchor is configured to be delivered to a tissue site within the distal housing (see [0106], as the anchor is being delivered to the target site, it is disposed within guide component 28), wherein the anchor is configured to be rotated by the torque shaft to engage tissue of the annulus (see [0096] & [0205]), and a suture (18) engaging the anchor when the anchor is rotated (see [0093]-[0095] & Figs. 4B & 11A), the suture extending through the anchor driver (see Fig. 11A)and extending proximally from the anchor driver (see Fig. 11A), wherein the anchor driver comprises a lock (drive mechanism 22) configured to engage the suture during delivery of the anchor, wherein tension on the suture by the lock holds the anchor against the torque shaft during rotation of the anchor (see [0093]-[0097] & [0104]-[0111] and Figs. 4B-C).
Kaganov further disclose (claim 66) wherein the distal end of the anchor comprises a sharpened tip (see [0096]).

Regarding claim 71, Kaganov discloses (see abstract; Figs. 4A-B, 11A & 25-27; [0090]-[0097], [0106]-[0110], [0170]-[0176], and [0200]-[0206]) a system (Figs. 25-27): a primary anchor (10, Fig. 4A, understood to be the same fastener as shown in Figs. 25-27 as per [0206]) comprising a proximal end (16) and a distal end (14), wherein the distal end is configured to be driven into tissue (see [0091]), wherein the primary anchor comprises a cross pin (16, see Fig. 4A and [0092]/[0097]), wherein the anchor comprises a helical shaft (see Fig. 4A and [0096]), a coaptation assistance device (70, see Fig. 25 and [0200]) comprising a support structure (body 72) comprising a shape memory material (see [0175]) configured to maintain the shape and functionality of the coaptation assistance device (see, e.g., [0200]/[0170], note that the device is fully capable of maintaining its shape and functionality as the heart contracts and dilates and exerts pressure on the device), wherein the coaptation assistance device comprises a tubular extension connected to the support structure and extending upwards (any individual eyelet 84, for example, the posterior eyelet 84, has a thickness with a circular inner lumen, therefore is interpreted as a tubular extension exending upwards from body 72 as shown in Fig. 26A)  wherein the tubular extension is configured to receive the primary anchor (see Figs. 25-27 and [0203]-[0205]),  wherein the primary anchor is configured to secure the coaptation assistance device to an annulus (see [0204]-[0205] & Figs. 26A-27), an anchor driver (20, Figs. 27 and 4B, including guide component 28, see [0105]-[0111]) comprising a distal housing (guide component 28) and a torque shaft (30), wherein the cross pin of the primary anchor is configured to fit within a distal end of the torque shaft (see Fig. 4B &11A and [0097]), wherein the torque shaft and the primary anchor are disposed within the distal housing (see [0106], as the anchor is being delivered to the target site, it is disposed within guide component 28), wherein the torque shaft and the primary anchor are rotatable relative to the distal housing to drive the anchor into tissue (see [0106]-[0110]), and at least one secondary anchor spaced from the tubular extension and the primary anchor, the one or more secondary anchors having a different configuration than the primary anchor (see [0210], fasteners 56 can be variously constructed and may comprise staples, which would be a different configuration than helical anchors, and therefore an embodiment where staples are used in addition to the helical anchors would meet the limitation).
Kaganov further discloses (claim 72) wherein the anchor driver is configured to secure a suture (18) during delivery (see Figs. 4A-B & 11A and [0093]-[0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 63, 67-70, and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaganov.
Kaganov discloses the invention substantially as claimed as discussed above, however, Kaganov fails to specifically disclose with respect to claim 63 that the distal housing comprises a tapered portion.  Rather, Kaganov appears to show a non-tapered housing portion.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have at least a slight taper in the distal housing, because Applicant has not disclosed that tapering the distal housing provides an advantage, is used for a particular purpose, or solves a stated problem.  Applicant's specification does not mention the word "taper", and although Fig. 44C shows a taper in the distal housing, there is no discussion of any kind of taper in the accompanying description, such as at paragraph [0151], let alone any discussion of an advantage, a particular purpose, or a solution presented by the taper.  Rather, it appears that the taper is merely shown in the drawing as part of the design but no importance is placed on the taper.   One of ordinary skill in the art, furthermore, would have expected Kaganov's apparatus, and Applicant's invention, to perform equally well with either the non-taper taught by Kaganov or the claimed taper because both a taper and a non-taper would perform the same function of providing an insertion tool for inserting the anchor into tissue, without effecting the ability of the insertion tool to provide adequate insertion force.  Therefore, it would have been prima facie obvious to modify Kaganov to obtain the invention specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Kaganov.
Kaganov discloses the invention substantially as claimed as discussed above, however, Kaganov fails to specifically disclose (claims 67/73) wherein the helical shaft comprises an outer diameter of between about 3-5 mm; (claims 68/74) wherein the helical shaft comprises a wire having a diameter between about .010" and about .030"; (claim 69) wherein the helical shaft has a pitch between about 1 mm and about 2 mm; and (claim 70) wherein the helical shaft has a gap between coils between about 0.5 mm and about 2 mm.  Rather, Kaganov is silent as to the outer diameter of the helical shaft, the wire diameter, the pitch, and the gap between coils.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Kaganov's helical anchor have a shaft with an outer diameter between 3-5mm, a wire diameter between about .010" and about .030", a pitch of between about 1-2mm, and a gap between coils of about 0.5-2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the Kaganov's helical anchor would not operate differently with the claimed parameters since the coil would still be suitable for use as intended by Kaganov with the specific claimed parameters.  Further, applicant places no criticality on the parameters claimed, indicating simply that the parameters “can” be within the claimed ranges (specification pp. [0149]).


Claim(s) 53-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0197388 A1 to Khairkhahan et al. (hereinafter “Khairkhahan”) (cited in an IDS dated 06/28/19) in view of Kaganov.
Regarding claim 53, Khairkhahan discloses (see abstract; Figs. 9-13; and [0059]-[0114]) a system (900, as shown in Figs. 9-13) comprising: an anchor (907a or 907b or 908) comprising a proximal end (end attached to device 901) and a distal end (sharpened tip), wherein the distal end is configured to be secured to tissue (see [0071]), wherein the anchor comprises a helical shaft (as shown in Fig. 9), a coaptation assistance device (901, see [0105]) comprising a first surface configured to be disposed toward a posterior leaflet of a valve when implanted and a second surface, opposed to the first surface, the second surface configured to be disposed toward an anterior leaflet of the valve when implanted (see [0111]-[0113] and Fig. 13), where the first surface and the second surface are bounded by a first lateral edge, a second lateral edge, an inferior edge, and a superior edge (see Figs. 9-13), the coaptation assistance device comprising a support structure comprising a shape memory material (see [0087]-[0088]) configured to maintain the shape and functionality of the coaptation assistance device as the heart contracts and dilates and exerts pressure on the coaptation assistance device (see [0107]-[0113]), wherein the anchor is configured to secure the coaptation assistance device to an annulus (see [0090]), wherein the coaptation assistance device is configured to directly engage the anterior leaflet (see [0108]/[0111]) for coaptation without reshaping the annulus (see [0070]), wherein the coaptation assistance device provides a new coaptation surface over the posterior leaflet (see Fig. 13 and [0070]/[0108]/[0111], wherein opposition or engagement of coaptation assistance device and the anterior leaflet against each other provides closure or sealing of the valve (see [0060] and [0111]), 
Khairkhahan further discloses (claim 57) wherein the distal end of the anchor comprises a sharpened tip (see Fig. 9). 
Khairkhahan fails to specifically disclose, with respect to claim 53, wherein the anchor comprises a cross pin, an anchor driver comprising a distal housing and a torque shaft, wherein the cross pin of the anchor is configured to fit into a cutout at a distal end of the torque shaft, wherein the anchor is disposed within the distal housing during delivery, wherein the anchor is configured to be rotated by the torque shaft relative to the distal housing to secure the anchor into tissue of the annulus.
Kaganov discloses (see abstract; Figs. 4A-B, 11A & 25-27; [0090]-[0097], [0106]-[0110], [0170]-[0176], and [0200]-[0206]) a system (Figs. 25-27) for anchoring an implantable medical device (70, Figs. 25-27) within tissue of a patient, comprising: an anchor (10, Fig. 4A, understood to be the same fastener as shown in Figs. 25-27 as per [0206]) comprising a proximal end (16) and a distal end (14), wherein the distal end is configured to be secured to tissue (see [0091]), wherein the anchor comprises a cross pin (16, see Fig. 4A and [0092]/[0097]), wherein the anchor comprises a helical shaft (see Fig. 4A and [0096]), a coaptation assistance device (70, see Fig. 25 and [0200]), wherein the anchor is configured to secure the coaptation assistance device to an annulus (see [0204]-[0205] & Figs. 26A-27), an anchor driver (20, Figs. 27 and 4B, including guide component 28, see [0105]-[0111]) comprising a distal housing (guide component 28) and a torque shaft (30), wherein the cross pin of the anchor is configured to fit into a cutout at a distal end of the torque shaft (see Fig. 4B &11A and [0097]), wherein the anchor is disposed within the distal housing during delivery (see [0106], as the anchor is being delivered to the target site, it is disposed within guide component 28), wherein the anchor is configured to be rotated by the torque shaft relative to the distal housing to secure the anchor into tissue of the annulus (see [0096] & [0205]) in the same field of endeavor for the purpose of providing a fastener which has an L-shaped cross pin leg which serves as a stop to prevent the rotated coil body of the anchor from penetrating too far into tissue, as well as providing a mechanism for an applier instrument to engage the anchor and impart rotation to achieve implantation in tissue (see [0097]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Khairkhahan's helical fastener with the cross pin and applier of Kaganov in order to provide a fastener which has an L-shaped cross pin leg which serves as a stop to prevent the rotated coil body of the anchor from penetrating too far into tissue, as well as providing a mechanism for an applier instrument to engage the anchor and impart rotation to achieve implantation in tissue.
Regarding claims 55-56, the combination of Khairkahan and Kaganov, as set forth above for the reasons discussed above, would further disclose, because Kaganov discloses: (claim 55) wherein the anchor driver is configured to secure a suture (18) during delivery (see Figs. 4A-B & 11A and [0093]-[0095]) and (claim 56) wherein the suture is configured to be loosened once the anchor is secured (fully capable of, see Figs. 4A-B & 11A and [0093]-[0095]).

The combination of Khairkahan and Kaganov discloses the invention substantially as claimed as discussed above, however, the combination fails to specifically disclose with respect to claim 54 that the distal housing comprises a tapered portion.  Rather, Kaganov appears to show a non-tapered housing portion.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have at least a slight taper in the distal housing, because Applicant has not disclosed that tapering the distal housing provides an advantage, is used for a particular purpose, or solves a stated problem.  Applicant's specification does not mention the word "taper", and although Fig. 44C shows a taper in the distal housing, there is no discussion of any kind of taper in the accompanying description, such as at paragraph [0151], let alone any discussion of an advantage, a particular purpose, or a solution presented by the taper.  Rather, it appears that the taper is merely shown in the drawing as part of the design but no importance is placed on the taper.   One of ordinary skill in the art, furthermore, would have expected the combination’ apparatus, and Applicant's invention, to perform equally well with either the non-taper taught by Kaganov or the claimed taper because both a taper and a non-taper would perform the same function of providing an insertion tool for inserting the anchor into tissue, without effecting the ability of the insertion tool to provide adequate insertion force.  Therefore, it would have been prima facie obvious to modify the combination to obtain the invention specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the combination.
The combination of Khairkahan and Kaganov discloses the invention substantially as claimed as discussed above, however, the combination fails to specifically disclose (claims 58) wherein the helical shaft comprises an outer diameter of between about 3-5 mm; (claim 59) wherein the helical shaft comprises a wire having a diameter between about .010" and about .030"; (claim 60) wherein the helical shaft has a pitch between about 1 mm and about 2 mm; and (claim 61) wherein the helical shaft has a gap between coils between about 0.5 mm and about 2 mm.  Rather, Kaganov is silent as to the outer diameter of the helical shaft, the wire diameter, the pitch, and the gap between coils.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Kaganov's helical anchor have a shaft with an outer diameter between 3-5mm, a wire diameter between about .010" and about .030", a pitch of between about 1-2mm, and a gap between coils of about 0.5-2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the Kaganov's helical anchor would not operate differently with the claimed parameters since the coil would still be suitable for use as intended by Kaganov with the specific claimed parameters.  Further, applicant places no criticality on the parameters claimed, indicating simply that the parameters “can” be within the claimed ranges (specification pp. [0149]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 53-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kaganov is no longer relied upon to teach the coaptation assistance device having the structure and function as claimed.  Applciant does not provide any arguments as to the other components of the claim with respect to Kaganov.  
Applicant's arguments with respect to claims 62-74, as amended, have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  With respect to claims 62 and 71, Applicant’s arguments merely restate the rejection, then state what the amendment to the claim is, and then allege that the claims are allowable.  Applicant does not explain how or why the amendments to the claims distinguish over Kaganov.  Moreover, the newly added limitations are indeed taught by Kaganov, as set forth in the rejections above.  Accordingly, Applicant’s arguments are not persuasive.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771